 GUARDIAN GLASS CO., INC.439GuardianGlassCo.,Inc.,and Davidson GlassWorks, Inc.andUnited Glass and Ceramic Work-ers of North America,AFL-CIO-CLC,Charg-ing Party and Window Glass Cutters League ofAmerica, Intervenor.Case 25-CA-2506June 26, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn June 22, 1967, Trial Examiner Melvin Pol-lack issuedhisDecisionin the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certainunfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action asset forthin the attached Trial Examiner'sDecision.He also foundthatRespondent had not engaged incertainotherallegedunfair labor practices.Thereafter,theGeneral Counsel and DavidsonGlassWorks,Inc. (DavidsonGlass or the Com-pany),filed exceptionsto the TrialExaminer'sDecision and supporting briefs andGuardian GlassCo., Inc.,'filed a brief in supportof the Trial Ex-aminer's recommendationand Order with respectto Guardian.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowersin connectionwith this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearingand finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Examiner'sDecision, the exceptions, and thebriefs,and the entirerecord inthe case, and herebyadopts the findings,conclusions,and recommenda-tions of theTrialExaminerto the extentconsistentherewith.As more fully described by the TrialExaminer inhisDecision,on February 11, 1966,2 DavidsonGlasspurchasedtheVincennesplantfromBlackford Window Glass Company (Blackford) andbetween March 1 and 8 attempted withoutsuccessto negotiatea contract with the United Glass andCeramicWorkersofNorthAmerica,AFL-CIO-CLC (the Union). The failure to reachan agreement resulted in the closingof the Vin-cennes plant on March 8. The Trial Examinerfound that the Company did not bargain in goodfaith from March 1 to March 8 and that the plantclosing constituted an illegal lockout.We do notagree.At themeeting heldon February 16, withrepresentatives of the Union and the Window GlassCutters League of America (the Glass Cutters),3theCompany described in detail the unsoundeconomic status of the Vincennes plant and insistedthat to achieve success it was necessary "to stream-line" the operation, a process requiring considera-ble changes, large expenditures of capital, andunion cooperation.On March 1, the Union and theCompany held their first bargaining session.4Although the Union claimed that the Company wasbound by the Union-Blackford contract, it didagree that therecould belanguage changes andthat a contract acceptable to both sides could benegotiated.Because of its precarious economicposition, the Company introduced proposals whichincluded a 3-year contract, no pay increases duringthis period, and a 3-year moratorium on contribu-tions to the pension plan under the Blackford con-tract.The Union found none of the Company'sproposals acceptable. Another meeting was held onMarch 2, during which William Davidson, the Com-pany's owner, was present. Davidson detailed theCompany's economic difficulties, aggravated by theacquisition from Blackford of inefficient and seri-ously abused equipment. He directed attention tothe$800,000 losses suffered by Blackford inoperating the Vincennes plant during the preceding2 years and stressed that the Company was cur-rently losing $1,000 a day, a loss he stated he wasnot in a position to sustain. Davidson criticized theattitude of the union bargaining committee towardthe Company's proposals and asserted that he wasleft "no alternative than to shut [the] plant downFriday,March 4." Davidson subsequently changedhis mind and the Union was given until March 9 toanswer the Company's proposals. At the meetingthe Company agreed to include in its 3-year con-tract proposal a General Motors type cost-of-livingprovision.The Union asked the the Company'sproposals be put in writing and the Companyprepared a "Memorandum of Agreement"encom-passing itsproposals,which it presented to theunion committee at the bargaining session whichtook place the next day. At the March 3 meeting,'in view of our decision here we find it unnecessary to decide whetherThe Union contract expired in December and thatof the GlassCutters inGuardian Glass Co., Inc.,and Davidson Glass are a single employer underJune. Soon after theCompanypurchased the Vincennes plant it notifiedthe Actboth Unions that it would not recognize their contracts with Blackford2All dates hereafter are in 1966 unless otherwise noted.INegotiations with theGlass Cutters weredeferred until June' Both the Union and the Glass Cutters had contracts with Blackford172 NLRB No. 49 440DECISIONSOF NATIONALLABOR RELATIONS BOARDthe "Memorandum"was explained in detail. TheUnion was noncommittal.Bruce Morse,a companyrepresentative,told the Union that the Companyhad to have an answer to its proposals by March 8,and "if there was no answer we would consider it tobe no,and we would have to start making prepara-tions for shutting down the plant."Thereafter, onMarch 7, the Union held a meeting at which themembers voted unanimously to reject the Com-pany's proposals, although prior to the vote theywere warned that rejection might result in a plantshutdown.The following morning,the Union metwith the Company and advised Morse that themembership had turned down the Company'sproposals and had insisted that the Blackford con-tract be maintained until its expiration date ofDecember 1966, also that any agreement wouldhave to include economic gains.Morse reportedtheUnion'sdecision to Davidson who gave theorder to lay off the employees and shut down theplant.In essence,the Trial Examiner found that David-,son's threat on March 2 to shut down if the Com-pany's changes were not accepted,coupled with asimilar threat made by Morse on March 3 pertain-ing to its "Memorandum of Agreement,"destroyedthe Company's contention of good-faith bargainingbetween March 1 and 8. We disagree.In deciding whether a bargaining impasse existsmany factors are taken into consideration.5In theinstant proceeding,we are particularly influencedby the intransigence of the Union in maintaining itsposition during the bargaining sessions prior toMarch 8,in light of the Company's need to mitigateits economic losses.At the meeting held on Febru-ary 16, the Union was informed that the Companywas close to bankruptcy and that many changesrequiring union cooperation were necessary toprevent this from happening.On March 2,David-son told the Union of the $800,000 losses sufferedby Blackford and the Company'sown losses of$1,000 a day since it began operations.Viewed inthe context of these losses,we find that the Com-pany was justified in concluding that further bar-gaining with the Union would be futile after March8, since the Union had foreclosed the possibility ofan agreement being reached by statingthat it wouldhold the Company to the Blackford contract untilits expiration date in December1966 and that anycontract agreed on would have to include economicgains.Accordingly,we find that a bargaining im-passe was reached between the parties on March 8.Further,unlike the Trial Examiner,we find thatthe Company bargained in good faith during thesessions which took place in March.In reachingthis conclusion,we have taken into considerationthe absence of union animuson the part of theCompany asindicated by its immediate recognitionof the Union and the Glass Cutters as the bargain-ing representativesfor the Vincennes plant em-ployees and by the Company's attempt to reach anaccord with the Union during the bargaining ses-sions which took place from May through August.eHavingfound that the Company bargained ingood faithduringthe March 1 through 8 period andthat on March8 a bargaining impasse wasreached,and as it does not appearthat the Company wasmotivated by other thanlegitimateeconomic con-siderations,we find that the Company's action inclosingthe plant on March 8 did not violate theAct. Accordingly,we shall dismissthe complaint.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the complaintherein be,and it hereby is, dismissed in its entirety."TaftBroadcastingCo.,163 NLRB 475.March 24 and April I concerning the possibility of bypassing the Interna-tional of the Union and negotiating directly with the Local did not violateSection 8(a)(1). The permission given by the International to the Local onMay 18 to bargain directly with the Company indicates approval of thispractice.'Even were we to find that the parties were not actually at a bargainingimpasse on March 8,we would still conclude in the light of all other cir-cumstances in this case that the closing of the plant on that date was not un-lawfulTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK,Trial Examiner:This case washeardat Vincennes,Indiana,on March 20 thru 24,1967, pursuantto an amended complaint issued bythe GeneralCounsel of the National Labor Rela-tions Boardon January 13, 1967,upon a chargefiled on May 5,1966, against Respondent DavidsonGlassWorks,Inc. (hereincalled Davidson or theCompany),and an amended chargefiledonDecember15, 1966,against Davidson and Respon-dent Guardian GlassCo., Inc. (herein called Guar-dian),by the Charging Party. The principalquestion presented is whether Respondent David-son violated Section 8(a)(1), (3), and(5) of theNational LaborRelationsAct, as amended, byrefusing to bargain in good faithwith the Unionover the termsof a collective-bargainingcontractand bylocking out its employees at Vincennes, In-diana,to compel acceptance of its contract de-mands.'After theclose of the hearing,the General'Guardian's liability for Davidson's conduct is considered below GUARDIAN GLASS CO., INC.Counsel, Davidson, and Guardian filed briefs whichhave been fully considered.Upon the entire record,2 including my observa-tion of the witnesses, I make the following:FINDINGS OFFACT AND CONCLUSIONS OF LAWI.THE BUSINESS OF THE RESPONDENTSDavidson,a Michigan corporation,is engaged inthemanufacture,sale,and distribution of glassproducts at its plant in Vincennes,Indiana.Guardi-an, a Michigan corporation,isengaged in themanufacture,sale, and distribution of auto glass atitsplant in Detroit,Michigan.The operations ofeach plant annually involve interstate purchasesand sales of products in excessof $50,000. I findand Respondents admit thattheyare employerswithin the meaning of Section2(6) and (7) of theAct.11.THE LABOR ORGANIZATIONSINVOLVEDThe charging International and itsLocal No. 454,and the Window Glass Cutters League of America,herein called the Glass Cutters, are labor organiza-tions within the meaning of Section2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsOn February 11, 1966,3 Davidson purchased theVincennes plant from the Blackford Window GlassCompany (herein called Blackford). Blackford andthe International were parties to a 1-year collective-bargainingcontractdatedDecember1,1965,covering production and maintenance employeesexcept for glass cutters who were separatelyrepresented by the Glass Cutters under a contractwith Blackford. Davidson notified both the Interna-tional and the Glass Cutters that it would not as-sume the Blackford contracts. It agreed, however,with the Glass Cutters to defer negotiations on anew contract until June.Ross Steggles is president of Davidson and a vicepresident of Guardian. William M. Davidson is trea-surer of Davidson and president of Guardian. BruceMorse is a labor relations consultantfor bothDavidson and Guardian. These three men met withrepresentatives of the Unions at the Vincennesplant on February 16. A movie showing the opera-tions of the Guardian plant, and in which Mr.Davidson and Mr. Steggles appeared, was shown atthis meeting to committeemenof the Unions. Afterthe movie, Morse told the committeemen that Mr.Davidson and Mr. Steggles had brought the Guardi-rAn affidavit of Ross Steggles,dated March31, 1967,is received inevidence as Davidson's Exhibit 3' All dates hereafter are in 1966 unless otherwise noted'The parties stipulated that the International and its Local 454441an plant from a state of bankruptcy to a thrivingmanufacturing firm in a matterof 3 years, that they"could accomplish the same thing here at Vin-cennesif [they] could get the cooperation of thecommittee and their people," and that it "wouldrequire the expenditure of large sums of money" to"streamline the operation" and to "purchase a lotof new modern machinery." He assured the com-mitteemen thateveryone at the Vincennes plantcould continue to work, that "we will have suffi-cient employment for all, because we have expan-sion plans ... and intend to grow."On Tuesday morning, March 1, InternationalRepresentative Wilbur Long and members of Local4544 met with Morse, Steggles, and Works ManagerRay Chalk of the Vincennes plant.' Morse said theCompany wanted a 3-year contract because itwould take that long to get the plant into a satisfac-tory operating condition and that the Companywould not be able to "absorb" any pay increasesduring this period. He suggested a 3-year "mora-torium" on contributions to the pension plan in theBlackford contract and "the acquiring of servicecredits"under the plan. He also said thatpiecework would have to be eliminated because"the methods would be changed rather soon" forthe piecework jobs held by about 50 of the 180 em-ployees at the plant. Long replied for the Unionthat the Company was bound by the Blackford con-tract but that he thought "we can get together onlanguage changes and come up with a contract thatwe can both live with." He declared, however, thattheUnion could not agree to a 3-year contract"without any monetary gains." After lunch, Morsetold the union men that the piecework would "goon a straight base rate" on March 11 "regardless ofthe outcome" of the negotiations. Long objected tothe elimination of piecework but Morse replied itwas necessary if Davidson was to stay in business.The parties agreed to meet the next morning and goover the Blackford agreement "in detail."The negotiators met again at the plant on Wednes-day morning, March 2. Mr. Davidson and Steg-gles were present for the first part of the meeting.Davidson described the plans he had for moderniz-ing the plant.6 He "criticized the local committee"for the poor condition of the melting tank anddeclared that the "attitude" of Long and the bar-gainingcommittee toward the proposed contractchanges left him "no alternative than to shut thisplant down Friday, March 4." Long replied that acontract could not be reached so quickly because"too manythings... had to be hashed out." David-son said he would give the Union until noon onMarch 9 to answer his proposals and would shut theplant down if he did not hear from the Union bythen. Long told Davidson that he "wasn't too happy(hereinafter collectively referred to as the Union) jointly represented theproduction and maintenance unit at the Vincennes plant' Steggles left the meeting after an hour or sosDavidson is the sole stockholder of Davidson Glass. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDabout his attitude ... of being whole hog or none"and asked Davidson if he would be willing to put aGeneral Motors type of cost-of-living clause in thecontract. Davidson replied, "Let's have a caucus"and the company negotiators left the conferenceroom. After a recess of about 15 minutes, Morseand Chalk returned to the conference room. Morsesaid the Company would include in its 3-year con-tract proposal "an escalator clause similar to theGeneralMotors type of escalation." That after-noon, after discussion of contract changes proposedbyMorse, Long requested Morse to put theproposed changes in writing and Morse agreed todo so.On Thursdaymorning,March 3, Morse handedthe union negotiators a "Memorandum of Agree-ment." The memorandum called for a 3-year con-tract with a General Motors type of cost-of-livingprovision, discontinued company payments into thepension fund and suspended pension servicecredits, established hourly rates for all "piece workclassifications," and contained the Company's firstspecific proposals on additional changes in theBlackford contract. One such change reduced theLocal's grievance committee from six to fourrepresentatives.Another proposed change relatingto the fillingof jobvacancies eliminated meetingsbetween the Company and the Union. The Com-pany similarly proposed to eliminate a provision forunion participation in "selecting the best qualifiedindividual" for operations requiring "especiallytrained persons." The Company further proposedto delete from the contract a restriction on itspower to "reclassify employees or duties," and alsoto delete a provision requiring equal distribution ofwork among regular employees and discussion withthe Union where "an equal distribution of workshall result in a reduction of hours and/or workingforce."The Company also proposed to substitute ano-strike,no-lockout clause for a clause in theBlackford contract permitting the Union to call astrike after meeting"with the proper officials of theCompanyto determinewhether thegrievance is aviolationof thisAgreement."Under anotherproposed change,employees temporarily assignedto jobs other than their own lost a guarantee thatthey would be paid their regular rate on a lowerpaid job and the higher rate if assigned to workpaying a higher rateof pay.The memorandum alsoadded a clause to the contract giving theCompanysole responsibility for "deterniming the products tobemanufactured,themethods of manufacture,selection of tools and equipment,the sequence ofoperations,work assignments and the like."Morse explained to the union men "the sig-nificance of each change...and the reasons forthem"but the union negotiators were"noncommit-tal." Long at one point suggested hourly rates forShutting off the melting tank involved a gradual turningoff of" feeder"lines, draining the tank,shutting the fire off, and bringing the tank"in" as itcooled Theprocess was not completed until some time in Aprilthe pieceworkers which Morse rejected as too high.The meeting was "not too long that day" andMorse suggested that the parties meet the next 2 or3 days but Long had prior commitments and couldnot do so. Morse said the Company had to have ananswer to its proposals by March 8 and "if there wasno answer we would consider it to be no, and thatwe would have to start making preparations forshutting down the plant."At a union meetingon Mondaynight,March 7,the members present were advised that such actionmight result in a plant shutdown but neverthelessvoted 124 to 0 to reject the Davidson contractproposals.The next morning, International VicePresident Enoch Rust,Long,the local bargainingcommittee, and other employees met with Morseand Supervisor Octave Quinette. Long informedMorse that the employees had rejected the items inthe Davidson memorandum and stated the Union'sposition to be: maintenance of the Blackford con-tract for its term to December 1966, negotiation ofrates for new or changed jobs, continuance ofpiecework and no reduction in piecework rates, nodeviation from the pension, no 3-year contract un-less Davidson would bargain jointly with the Unionand the Glass Cutters, and the contract "must con-tain economic gains."Morse said,"I'm sorry thatyou cannot see it our way," and that "If Bill[Davidson]cannot get his demands,the plant willbe shut down." Rust spoke about the Union's effortstohelpdomestic glassmanufacturers throughhigher tariffs and said "the prospects of a goodrelationship between the Company and the Unionwere good." Morse replied that it appeared fromthe Union's position that Mr. Davidson would haveto reactivate his plans to build a melting plant else-where.Rustretorted that the Union would beknocking at hisdoor.Morse said the meeting wasover and walked out.Morse reported what had happened at the meet-ing toMr. Davidson, who "gave the order" to layoff the employees and shut down the plant.'The plant remained open after March 8 for thecutting and shipping of glass inventory.'AboutMarch 24, Local President Dailey, Vice PresidentKenneth Briner, and committeeman James Hennoncame to the plant and spoketo CompanyPresidentSteggles about Blue Cross insurance payments.9The conversation turned to the question of a con-tract and Steggles remarked that "in Detroit theydid not negotiate with Mr.Reuther,or the bigboys" and said that if Dailey would pick out two ormore membersof the Localto act with himself as abargaining committee,he would negotiate a con-tract with them.He declared that"ifwe get thisthing straightened out ... we'll all make moremoney than we've ever made before," but that ifDailey and Hennon"ever reported"that he had of-Supervisor Octave Quinette cut glass after the shutdown.sCeramics engineer George Nelson was present during the conversation GUARDIANGLASS CO.,INC.443fered to negotiate a contract without the Interna-tional present,he and Nelson would deny it.10About April 1, Kenneth Melvin,a vice presidentof Local 454,and James Hartsock,itsfinancialsecretary,spoke at the plant to William Lochman,in charge of Davidson's payroll,about"the statusof our vacation pay." Lochman referred them toSteggles who was in the"main office."Steggles saidthat Davidson"wasn't liable for the vacation pay."After some further talk, Steggles said,"Why don'tyou boys do your own negotiating?If you would I'msurewe would reach an agreement."Hartsockreplied,"Mr. Steggles,we can'tdo that.This or-ganization is our representative."Steggles said,"We just can'tdeal with the International" andadded,"You boys needn't tell anyone what I saidhere because I'll deny it." Before the conversationended,Local President Dailey came into the officeand said,"You boys have no right to come in hereand negotiate on your own." Hartsock and Melvinexplained to Dailey that they had come to the plantto see about their vacation pay."On May 18, Dailey called Steggles in Detroit andasked him about an employee's retirement status.After the men had discussed this matter,Dailey re-marked that he "couldn't understand some of thetrouble"about a contract for the Vincennes plant.Steggles suggested that Dailey"see him personally"and Dailey said he"would talk to the men."Daileycalled the International and was told to "go rightahead"and see if there was anyway to "iron outthis trouble."Steggles and Dailey met the next dayat the Ramada Inn in Vincennes.Steggles handedDailey a proposed contract dated May 18, 1966,12saying that Dailey and the other officers should"look at it,and you can always add to it." Stegglesalso said that it was his "desire"that the Uniondrop the unfair labor practice charges it had filedagainst the Company.On June 14, Steggles and Bruce Morse met withLocal 454 representatives Dailey, Briner,Hennon,Walter McCarthy,and Bob Metz.Steggles asked,"Can we sit down and bargain an agreement withyou men or do we have to have someone from theInternational in?" The men indicated that theywere prepared to talk and one of them asked, if acontract was reached,when would work begin "toget the plant going again."Steggles replied "thelack of an agreement was all that was holding upthe activity."Hennon asked about"the status ofvarious people who had equity in the pension fund"if a 3-year contract was negotiated,and Morse saidhe did not know.He said,however,that if an agree-ment was reached,"previous employees...withthe necessary skills" would be hired"as new em-ployees and we would build up a seniority list fromthat day."13Steggles remarked that the Companywould not be"in a position to create jobs" for menwho could not pass a physical examination. Themen requested jury and funeral pay and a vacationplan like the one in the Blackford contract. Morsesaid these items "would be given very serious con-sideration"if they arrived at "a total agreement."Hennon offered to have copies of Davidson's May18 contract proposal"reproduced downtown" andthe parties arranged to meet the next day.Morse met on June 15 with the same unionnegotiators plus International Representative Rust.The parties"got clear through the contract"beforenoon with Morse agreeing to include"a lot of thelanguage of the Blackford contract. 1114He thendeclared,"Now, we're down to the meat of it" andsaid the Company would have to have a 4-year con-tract without any wage increase.Rust suggested a2-year contract with a wage reopening clause.Morse answered that"it had to be a 4-year contractwithout any wage reopener."The matter of pen-sionswas then considered and Morse said he"wouldn't touch [the Blackford pension program]with a 10-foot pole"because it would cost some$45,000 a year.Rust said he "couldn't live with the4-year contract" and that he could not agree withtheCompany'spositionon the pension. Herequested Morse to type up a new proposal consist-ing of the Company's May 18 contract proposalplus the changes agreed to.Morse agreed to do soand the meeting adjourned." Morse prepared anew contract proposal and the Company mailed co-pies to the Union's members.On June 24, Morse,Steggles,and PersonnelDirector Parraghi from Guardian's Detroit plantmet with Local 454's bargaining committee. Morseintroduced Parraghi,who told the committeementhat the Guardian plant had once been in a situa-tion similar to the Blackford plant but that theunion there"had agreed to a 15 cent cut to getGuardian on its feet,and it had paid off, and wasultimately restored."The rest of the meeting wasspent"tying up the questions that the committeehad" on such matters as vacations,seniority, andphysical examinations. About a week later, Morsetelephoned Local President Dailey and asked him ifthe union membership had acted upon the Com-pany's latest contract proposal.Dailey replied that10The findings in this paragraph are based upon a synthesis of thetestimony of Steggles,Dailey,Hennon,and Briner." Steggles dented that he suggested bargaining without the Internationalto Hartsock and Melvin.I consider Hartsock the more reliable witness andcredit his testimony concerning this conversation.11This document was received in evidence as G C.Exh. 5C131 find,contrary to the allegation in the complaint, that Morse's re-marks on hiring and seniority did not amount to a threat of discharge11Morse agreed to jury and funeral pay,to the Blackford vacation plan,and to the Blackford provisions limiting production work by supervisors.He also agreed to "full seniority" for Blackford employees11Morse testified that he asked Rust at the opening of the meeting whathe was going to do about the unfair labor practice charges against the Com-pany Rust said the lockout charge would not be dropped even if a contractwere reached Rust told Morse at the end of the meeting that the Unionwould take "a long look"at the lockout charge if an agreement weresigned I credit Morse's testimony over the testimony of Briner and HennonthatMorse said no contract would be signed unless the charges werewithdrawn 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDno meeting had been held and none was scheduledto be held.In July,Steggles called Assistant SuperintendentsJames Bahr and Finis Durall,TrafficManagerHaroldRose,Maintenance SupervisorGeorgeWelch,and Furnace Repair Foreman RichardRodgers to Detroit and told them they would be anew negotiating committee which perhaps "couldend a stalemate in the negotiations."Steggles gavethem"complete authority"to negotiate a contractwith the Union except that he set down as"guidelines"the Company's "wish for a 4-year con-tract and its "desire"not to pick up the pensionplan for 3 or 4 years.On July 29,the "Bahr committee"and Local 454negotiators Dailey,Briner,and Hennon had "a get-togethermeeting to clear the air." The samenegotiators agreed at a second meeting on August 3to use the contract proposal prepared by Morseafter the June 15 meeting and mailed by the Com-pany to the employees"as a basis[for] negotia-tions."Bahr read"each paragraph"of the proposaland the negotiators marked for later discussion theitems that the union men did not accept. Theparties reached substantial agreement on grievanceprocedures at this meeting and Bahr said he wouldask the Blackford pension plan representative, PaulBrokhage,to attend a later meeting to answerquestions on what happened to pension moneys ifDavidson failed to pick up the plan.Brokhage metwith the negotiators on August 4 and explained thepension setup.On August 5, the parties discussedphysical examinations for employees,applicationforms,a 7-day tryout period for new jobs,and jobclassifications.The Davidson representatives saidthey were offering"the cost-of-living clause as apay raise."InternationalRepresentatives Rust and Romanattended the next meeting on August 6. Rust saidthat"the local union committee had no authority tonegotiate.without an International manpresent." He said the proposal sent to the men afterthe June 15 meeting was different in some respectsfrom what had been agreed to on June 15, and hepointed out the differences. After some discussionabout a trial period for new jobs, Rust told BahrthatRoman would call him and "set up futuremeetings."On August 11, the Bahr committee metwith InternationalRepresentativesRoman andLong and the local union committee.Itagreed toRoman's suggestion that negotiations"start fromscratch"using the June 15 proposal as a guideline.After the parties had reviewed the June 15 proposaland noted their disagreements, Roman said hewanted something"we could finalize." On August19, the negotiators met and the Company presenteda revised contract proposal to the Union. The meet-ing recessed at 4 p.m. and resumed at 7 p.m. Inter-nationalPresidentReiser rejected the revisedDavidson proposal, saying the Company was "some28 cents [behind] Big Glass to start with.Romansaid the Union wanted a 3-year contract with raisesof 5 cents the first year, 8 cents the second year,and 9 cents the third year; an hourly rate of $ 2.50for former pieceworkers; a cost-of-living clause;16and the pension plan "picked up in its entirety." Healsorequestedmodificationof the companyproposals on grievance procedure, the taking ofphysical examinations,and the filing of applicationsfor new employment. Bahr said the Union's termswere unacceptable and the meeting adjournedwithoutarrangementsfor futurenegotiations.B. Analysis and ConclusionsAfter purchasing the Vincennes plant from theBlackfordWindow Glass Company, the Companycontinued operations without significant chan,*e inpersonnelormethods.As a "successor' toBlackford, the Company was obligated to recognizethe Union as the representative of its productionand maintenance employees and not to change uni-laterally the conditions of employment establishedby the Union's contract with Blackford."OverniteTransportationCo.,157 NLRB 1153, enfd. 372F.2d 765 (C.A. 4). The Company had several cour-ses of action open to it if it considered operation ofthe Vincennes plant uneconomic without changesin the Blackford contract. It could have elected togo out of businessat anytime.N.L.R.B. v. Darling-tonMfg. Co.,380 U.S. 263. It could havebargainedin good faith with the Union and, if an impasse wasreached, put the changes it desiredinto effect.TaftBroadcasting Co.,163 NLRB 475. And, for pur-poses of analysis, I assume that the Company wasprivileged while engaged in good-faith bargaining tolock out its employees in support of its bargainingposition before an impasse.American Ship Build-ing Company v. N.L.R.B., 380 U.S. 300, 318 (con-curring opinion); Detroit Newspaper Publishers As-sociationv.N.L.R.B.,372 F.2d 569 (C.A. 6). It wasnot privileged, however, to evade its obligationunder the Act to bargain over changes in conditionsof employment and attempt to force acceptance ofthese changesby a lockout. Cf.American StoresPacking Co.,158 NLRB 620. The recordestablishesthat the Company followed this illegal course of ac-tion.Upon taking over the plant from Blackford, theCompany duly recognized the Union as the collec-tive-bargaining representative of the productionand maintenance employees and advised it that it"The Company's revised proposal substituted annual wage increases of2, 3, and 5 cents an hour for a coat-of-living clause.'rThe General Counsel contends, in effect,that the Company as a suc-cessor was also bound to honor the Blackford contract as a "party" andhence that it violated Section 8(a)(5) of the Act by terminating the con-tract and locking out its employees in disregard of the requirements of Sec-tion 8(d)( I ), (2), (3), and (4) of the Act I do notreach this question as anaffirmative finding would not significantly affect the remedy based on myfinding below thatthe Company's conduct was otherwiseviolative of Sec-tion 8(a)(5). Cf.Glenn Goulding, d/b/a Fed-Mart,165 NLRB 202. GUARDIAN GLASS CO., INC.wanted to negotiate a new contract.The Companyearly in March requested changes in theBlackfordcontractwhich, if accepted by the Union, wouldhave fixedwages and placed a"moratorium" on apension planfor 3 years,eliminatedpiecework andput the pieceworkers on a lessfavorable hourlyrate, and greatlycurtailed the Union's role in deci-sions on such matters as job transfers,reclassifica-tions,and distributionof work. Mr. Davidson toldthe union representativesthat he would shut downthe plant ifthe changeswere not accepted. Uponthe Union's rejectionof the proposedchanges onMarch 8, the Company broke offnegotiations andshut down the plant. Company PresidentStegglesindicated to membersof Local 454'sbargainingcommitteeaboutMarch 24 and April 1 that theCompanywould resume operationsif it got thecontractit needed and encouragedthem tobargainwithout the International.The Company made noeffortsto resume bargainingwith the Union untilthe middle of Maywhen Stegglestendered LocalPresidentDaileya new contractproposal. For thereasons stated below,Ifind from these facts thatthe Companyfailed to bargainin good faith withthe Union before itsuspendedproduction opera-tions onMarch 8, and that it "locked out" its em-ployees onthat date in support of itsbargaining de-mands.The Companycontends that it was"losingmoney,"that it bargainedin good faith with theUnion on its"requestsfor relief,"that an impassewas reached on March 8,and that it closed downthe plant on that dateto avoid a further loss ofmoney in an uneconomicoperation and not tobring economic pressure in supportof its bargain-ing position. The meetingsbeforeMarch 8 wereclearlypreliminary to full negotiationsand werehighlightedby the Company's threat to close downif its proposals-firstpresentedto the Union intheir entirety in the"Memorandumof Agreement"on March 3-were not accepted.As the Company,in effect,asked for a "Yes" or "No" answer to thememorandum,Isee no bargaining impasse onMarch 8, as the Companyargues,because theUnion, backed bya unanimous membership vote,answered"No" and offeredno counterproposals.Under thecircumstances, I view the Union's con-duct onMarch 8 as a refusal toyield to improperpressure and a request for genuine negotiations.Concerningthe Company'sclaim thatthe purposeof the shutdownwas not to bring pressure on theemployeesand the Unionto accept its demands, Inote that the Companymade no effortfor almost 3months to obtain a contractby good-faith bargain-ingwith theUnion but, on the contrary, en-couraged members ofLocal 454's bargaining com-mittee tobypassthe International and negotiate acontractby assurancesof an earlyresumption ofoperations.445Citing theDarlingtoncase,supra,the Companycontends that its decision to close the plant if theUnion rejected the "Memorandum of Agreement"was in effect a decision to go out of business. It ar-gues in support of this contention that reopeningthe plant would be the same as opening a new busi-ness because of the time and expense required torenovate and modernize the plant.President Steg-gles told membersof Local 454's bargaining com-mittee that the Company would move promptly torecall employees upon execution of a contract.Steggles repeated this remark when negotiationswere resumed on June 14. The June-Augustnegotiations were clearly so premised,as the Com-pany asked for a 4-year contract, instead of the 3-year contract demanded before the shutdown, onthe ground that it would now take longer to put theplant on a sound economic basis.As it thus appearsthat the Company made no final decision to go outof business but was prepared at all relevant timesupon signing of a contract to resume operations assoon as practicable on essentially the same basis asbefore the shutdown, I reject the Company's claimthat its decision to close the plant was tantamountto a decision to go out of business.Iconclude that the Company violated Section8(a)(1), (3), and (5) of the Act by threatening toclose the plant if its contract demands were not metand by locking out the employees represented bytheUnion on and after March 8 to compel ac-ceptance of these demands.Ifurther conclude, asthe Company's layoff of other employees was theproximate result of the unlawful lockout, that theselayoffs were violative of Section 8(a)(3) and (1) ofthe Act.The Great Atlantic and Pacific Tea Co.,145NLRB 361, 365-367, reversedin thisrespect, 340F.2d 690 (C.A. 2).18Ialso conclude that the Company violated Sec-tion 8(a)(1) after the shutdown by encouragingemployees in March and April tobargainwithoutthe International. I find, however, that the Com-pany bargained in good faith during the June-Au-gust negotiations.It substantially modified its posi-tion during these negotiations and, on the criticalissue of wages, countered a union request for an-nual increasesof 5, 8,and 9 cents an hour plus acost-of-living clause with an offer of 2, 3, and 5cents an hour.The Company's "hard position" on apension plan was met by an equally hard unionposition and warrants no inference of bad-faith bar-gaining.IV.THE REMEDYHaving foundthat the Companyengaged in cer-tain unfair labor practices,I shall recommend thatit cease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.'" I follow theBoard's decision as it does not appear that the Board hasaccepted the SecondCircuit's contrary view. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough the Company first resorted to illegalpressure to get the contract it wanted,itsub-sequently reopened contract negotiations and bar-gained ingood faith with the Union. The Com-pany's conduct does not indicate a fundamental op-position to the principle of collective bargaining, anditwould be unrealistic in the circumstances of thiscase to order the Company to resume operationswithout a contract.Ishall therefore recommendthat,if the Company resumes operations at the Vin-cennes plant,it shall as soon as practicable recall itsemployees without prejudice to their seniority orother rights and privileges.Ishall further recom-mend that the Company make each employeewhole for any loss of pay suffered by reason of thediscrimination against him from the date he waslocked out or laid off until August 19, the date onwhich a bargaining impasse wasreached.Cf.N.L.R.B. v. Central Illinois Public Service Company,324 F.2d 916 (C.A. 7), enfg. 139 NLRB 1407.Backpay shall be computed in the manner set forthin F.W. Woolworth Company,90 NLRB 289, and inIsis Plumbing & Heating Co., Inc.,138 NLRB 716.The General Counsel contends that the Companyand Guardian constitute a "single employer" underthe Act and that Guardian may be held liable forthe Company'sunfair labor practices.The Boardholds that for two or more legal entities to con-stitute a single employer for purposes of assessingliabilityfor unfair labor practices,a sufficientdegree ofcommon ownershipandcommon controlof labor relations and operations must be shown sothat it may be said that they are engaged in a com-mon enterprise.Dearborn Oil and Gas Corp.,125NLRB 645. While the record establishes that Wil-liamDavidson dominatesboth the Company andGuardian with respect to labor relations and manu-facturing operations,'9 he owns only -15.3 percentof Guardian's capitalstock.A sister and each offour cousins own approximately the same percent-age of stock. The balance of the stock is owped byDavidson's personal attorney(7 percent) and by anaunt (.005 percent). As Davidson and members ofhisimmediatefamily do not have a controlling in-terest in Guardian, and as the Guardian stockhol-ders other than Davidson have no direct financialinvestmentin the Company, I find that Guardianand the Company are not engaged in a common en-terprise so as to make Guardian liable for the Com-pany's unfair labor practices.20RECOMMENDED ORDERUpon the foregoing findingsof factand conclu-sions of law,and upon the entire record in the case,itisrecommended that Respondent,DavidsonGlass Works,Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectively with UnitedGlass and CeramicWorkers of North America,AFL-CIO-CLC, asthe exclusive representative ofthe employees in the bargaining unit set forth inparagraph 7(a) of the amended complaint.(b)Discouraging membership in United GlassandCeramicWorkersofNorthAmerica,AFL-CIO-CLC; WindowGlass Cutters League ofAmerica; or any other labor organization, bylocking out or laying off any of their employees, ordiscriminating in any other manner in regard totheir hire,tenure of employment,or any term orcondition of employment.(c) Threatening its employees with a lockout orlayoff in order to force acceptance of its contractproposals.(d) Encouraging employees represented byUnited Glass and Ceramic Workersof North Amer-ica, AFL-CIO-CLC, tobypass that labor organiza-tion and enter into contract negotiations for them-selves.(e) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed by Section 7 of theAct.2.Take the following affirmative action in orderto effectuate the policiesof the Act:(a) If Respondent resumes operations at theVincennes plant,it shall recall the locked-out andlaid-off employees without prejudice to theirseniority or other rights and privileges.(b)Make each locked-out orlaid-offemployeewhole for any loss ofpay he mayhavesuffered byreasonof thediscrimination against him, in themanner set forth in the section of this decision enti-tled "TheRemedy."(c) Preserve and make available to the Board orits agents, upon request for examinationand copy-ing,allpayroll records,social security records,timecards,personnel records and reports, and allother records necessary to analyze the amount ofbackpay due.'"As the owner of the Company,and as president of Guardian, MrDavidson exercises ultimate control over the labor relations policies ofboth companies and no collective-bargaining agreement may be executedwithout his approval He freely uses the resources of each corporation toaid the operation of the other.Upon purchasing the Vincennes plant, hebrought down Production Manager Steggles and several engineers from theGuardian plant in Detroit to work for the Company.Steggles and the en-gineers returned to Guardian's employ after the shutdown During 1966,$40,000worth of glass,including$7,700before the shutdown,was shippedfrom the Vincennes plant to the Guardian plant and, after the shutdown,machinery was shipped on approval from the Vincennes plant to the Guar-dian plant.$0 In view of my finding that Guardian is not liable for the Company's un-fair labor practices,I find it unnecessary to pass upon Guardian's conten-tion that proceedings against it are barred by the 6-month limitationsproviso in Section I0(b) of the Act. GUARDIAN GLASS CO., INC.447(d)Mail to each locked-out or laid-off employeeat his last known address a signed copy of the at-tached noticemarked "Appendix." ' The saidnotice shall also be posted in conspicuous places attheVincennes plant,including all places wherenotices to employees are customarilyposted. Co-pies of said notice,to be furnishedby theRegionalDirector for Region 25 of the National Labor Rela-tions Board,after being signed by Respondent, shallbe posted by it immediately upon receipt thereofand maintainedby it for 60 consecutive daysthereafter in such conspicuous places.Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 25,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.22Q1 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt ofAppeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."u In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notifysaid Regional Director, inwriting,within 10 days from the dateof this Order,what steps Respondenthas takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESWindow Glass Cutters League of America,and Apprentices of the Window Glass CuttersLeague of America.WE WILLNOT discourage membership in theaforesaid labor organizations, or any otherlabor organization, by locking out or laying offany of our employees, or bydiscriminating inany other manner in regard to their hire,tenureof employment, or any term or condi-tionof employment.WE WILL NOT threaten our employees with alockout or layoff in order to force acceptanceof our contract proposals, or encourage em-ployees represented by the United Glass andCeramicWorkers to bypass that labor or-ganization and enter into their own contractnegotiations,or in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of rights guaranteed bySection7 of the Act.Ifwe resume operations at the Vincennesplant,WE SHALL RECALL our locked-out andlaid-off employees without prejudice to theirseniority or other rights and privileges. Suchrecall shall be without prejudice to the rights ofany employee presentlyserving inthe ArmedForces of the United States.WE WILL make whole each locked-out orlaid-off employee for any loss of pay sufferedby him as the result of our discriminationagainst him from the date he was locked out orlaid off to August 19, 1966.DAVIDSON GLASS WORKS,INC.(Employer)Pursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywith United Glass and Ceramic Workers ofNorth America, AFL-CIO-CLC, as the exclu-siverepresentativeof our production andmaintenance employees,exclusiveof officeand clerical employees,watchmen, guards,professional and technical employees,and su-pervisors,and exclusive of members of theDatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 614 ISTA Center, 150 West MarketStreet,Indianapolis,Indiana46204, Telephone 633-8921.